Exhibit 10.12

FORM OF CHANGE IN CONTROL AGREEMENT

(as amended and restated effective as of January 1, 2010)

This Change in Control Agreement, as amended and restated (“Agreement”), is
entered into by and between SunTrust Banks, Inc., a Georgia corporation
(“SunTrust”), and                                  (“Executive”).

WHEREAS, Executive is employed by SunTrust or provides services directly or
indirectly to SunTrust as a senior executive of SunTrust or one, or more than
one, SunTrust Affiliate; and

WHEREAS, pursuant to a prior Change in Control Agreement between the Executive
and SunTrust (the “Prior Agreement”), the Board and the Compensation Committee
decided that SunTrust should provide certain benefits to Executive in the event
Executive’s employment is terminated without Cause or Executive resigns for Good
Reason following a Change in Control; and

WHEREAS, SunTrust and Executive desire to amend and restate the terms of the
Prior Agreement to comply with Code Section 409A, and the terms of this
Agreement shall supersede the terms of the Prior Agreement and govern the
Executive’s rights to such benefits in the event of a Change in Control.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SunTrust and Executive hereby
agree as follows:

§ 1. Definitions

1.1         Board.  The term “Board” for purposes of this Agreement shall mean
the Board of Directors of SunTrust.

1.2         Cause.  The term “Cause” for purposes of this Agreement shall
(subject to § 1.2(e)) mean:

(a)        The willful and continued failure by Executive to perform
satisfactorily the duties of Executive’s job;

(b)        Executive is convicted of a felony or has engaged in a dishonest act,
misappropriation of funds, embezzlement, criminal conduct or common law fraud;

(c)        Executive has engaged in a material violation of the SunTrust Code of
Business Conduct and Ethics or the Code of Conduct of a SunTrust Affiliate; or

(d)        Executive has engaged in any willful act that materially damages or
materially prejudices SunTrust or a SunTrust Affiliate or has engaged in conduct
or activities materially damaging to the property, business or reputation of
SunTrust or a SunTrust Affiliate; provided, however,

(e)        No such act, omission or event shall be treated as “Cause” under this
Agreement unless (i) Executive has been provided a detailed, written statement
of the basis for SunTrust’s belief that such act, omission or event constitutes
“Cause” and an opportunity to meet with the Compensation Committee (together
with Executive’s counsel if Executive chooses to have Executive’s counsel
present at such meeting) after Executive has had a reasonable period in which to
review such statement and, if the allegation is under § 1.2(a), has had at least
a thirty (30) day period to take corrective action and (ii) the Compensation
Committee after such meeting (if Executive meets with the Compensation
Committee) and after the end of such thirty (30) day correction period (if
applicable) determines reasonably and in good faith and by the affirmative vote
of at least two-thirds of the members of the Compensation Committee then in
office at a meeting called and held for such purpose that “Cause” does exist
under this Agreement.



--------------------------------------------------------------------------------

1.3        Change in Control.  The term “Change in Control” for purposes of this
Agreement shall mean a change in control of SunTrust of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act as in effect at the time of such “change
in control”, provided that such a change in control shall be deemed to have
occurred at such time as (i) any “person” (as that term is used in Sections
13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of SunTrust or any successor of
SunTrust; (ii) during any period of two consecutive years or less, individuals
who at the beginning of such period constitute the Board cease, for any reason,
to constitute at least a majority of the Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
SunTrust shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly-owned subsidiary of
SunTrust) or any dissolution or liquidation of SunTrust or any sale or the
disposition of 50% or more of the assets or business of SunTrust; or (iv) there
is a consummation of any reorganization, merger, consolidation or share exchange
unless (A) the persons who were the beneficial owners of the outstanding shares
of the common stock of SunTrust immediately before the consummation of such
transaction beneficially own more than 65% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in § 1.3(iv)(A) immediately
following the consummation of such transaction is beneficially owned by each
such person in substantially the same proportion that each such person had
beneficially owned shares of SunTrust common stock immediately before the
consummation of such transaction, provided (C) the percentage described in §
1.3(iv)(A) of the beneficially owned shares of the successor or survivor
corporation and the number described in § 1.3(iv)(B) of the beneficially owned
shares of the successor or survivor corporation shall be determined exclusively
by reference to the shares of the successor or survivor corporation which result
from the beneficial ownership of shares of common stock of SunTrust by the
persons described in § 1.3(iv)(A) immediately before the consummation of such
transaction.

1.4        Code.  The term “Code” for purposes of this Agreement shall mean the
Internal Revenue Code of 1986, as amended.

1.5        Compensation Committee.  The term “Compensation Committee” for
purposes of this Agreement shall mean the Compensation Committee of the Board.

1.6        Confidential or Proprietary Information.  The term “Confidential or
Proprietary Information” for purposes of this Agreement shall mean any secret,
confidential, or proprietary information of SunTrust or a SunTrust Affiliate
(not otherwise included in the definition of Trade Secret in § 1.24 of this
Agreement) that has not become generally available to the public by the act of
one who has the right to disclose such information without violating any right
of SunTrust or a SunTrust Affiliate.

1.7        Current Compensation Package.  The term “Current Compensation
Package” for purposes of § 3.1(c)(1) of this Agreement shall mean the sum of the
amounts described in § 1.7(a) and in § 1.7(b) and, if applicable, in § 1.7(c) as
follows:

(a)        Base Salary.  Executive’s highest annual base salary from SunTrust
and any SunTrust Affiliate which (but for any salary deferral election) is in
effect at any time during the one-year period which ends on the date Executive’s
employment with SunTrust or a SunTrust Affiliate terminates under the
circumstances described in § 3.1 or § 3.6.

(b)        Bonus Award.

(1)        General Rule.  If Executive participates in the MIP at termination,
the amount described in this § 1.7(b) shall (subject to § 1.7(b)(2)) be the
greater of (i) Executive’s target annual bonus under the MIP for the calendar
year in which Executive’s employment with SunTrust or a SunTrust Affiliate
terminates under the circumstances described in § 3.1 or § 3.6, or (ii) the
average of the annual bonus earned by Executive (disregarding any deferral) for
the 3 full calendar years in



--------------------------------------------------------------------------------

which Executive participated in the MIP (or, if less, the number of full
calendar years in which Executive participated in the MIP) which immediately
precede the calendar year in which Executive’s employment so terminates. If
Executive was not eligible to participate in the MIP at termination, but
participates in a FIP, the amount described in this § 1.7(b)(1) shall (subject
to § 1.7(b)(2)) be the greater of (i) Executive’s target annual bonus under the
FIP for the calendar year in which Executive’s employment with SunTrust or a
SunTrust Affiliate terminates under the circumstances described in § 3.1 or §
3.6, or (ii) the average of the annual bonus earned by Executive (disregarding
any deferral) for the three (3) full calendar years in which Executive
participated in the FIP (or, if less, the number of full calendar years in which
Executive participated in the FIP) which immediately precede the calendar year
in which Executive’s employment so terminates. In the event Executive was not
eligible to participate in the MIP or any FIP at termination, the amount
described in this § 1.7(b)(1) shall (subject to § 1.7(b)(2)) be the last annual
bonus earned by Executive (disregarding any deferral).

(2)        Exceptions to General Rule.

(i)        No MIP.  If Executive participates in a FIP but not in the MIP, or if
Executive is not eligible to participate in the MIP or any FIP at termination,
the amount described in this § 1.7(b) shall not exceed the amount which would
have been described in § 1.7(b)(1) if Executive instead had been a participant
in the MIP.

(ii)        Determination Rules.  SunTrust shall determine the amount which
would have been described in § 1.7(b)(1) if Executive had been a participant in
the MIP based on the target bonus or, if greater, the projected bonus for a MIP
participant, or for a class of such participants, whose duties, responsibilities
and compensation match, or most closely match, Executive’s duties,
responsibilities and compensation before Executive’s employment terminated.

(iii)        Salary Shares.  The Compensation Committee determined that part of
Executive’s 2010 base salary would be paid in the form of “Salary Shares” and
further determined that for purposes of determining Executive’s benefit under
this Agreement, the value of such Salary Shares recognized as part of
Executive’s 2010 base salary would be an amount equal to $                    .
Therefore, in accordance with the directions of the Compensation Committee and
for purposes of calculating Executive’s “Current Compensation Package” for any
period that includes base salary earned or paid in the year 2010, the Salary
Shares paid to Executive shall be included in the computation of his 2010 base
salary (in addition to any other amounts of base salary, such as cash) in the
amount set forth in the preceding sentence. Salary Shares paid in 2010 shall not
otherwise be recognized as part of Executive’s Current Compensation Package. In
addition, SunTrust and Executive acknowledge that, because of federal
restrictions, Executive will not receive any bonus amount under the MIP or any
FIP for 2010 and, therefore, if any calculation under this Section 1.7 uses
Executive’s MIP or FIP bonus for 2010, the amount used shall be zero.

(c)        PUP Awards.  To the extent applicable, the amount described in this §
1.7(c) shall be the average of the PUP bonus earned by the Executive
(disregarding any deferral) for the three (3) full performance cycles ending
before 2008, if any, in which Executive participated in the PUP (or, if less,
for the number of full performance cycles in which Executive participated in the
PUP) and which ended in the three (3) calendar years immediately preceding the
calendar year in which Executive’s employment terminates under the circumstances
described in § 3.1 or § 3.6. For example, if an Executive terminates from
employment during 2009, the amount described in this § 1.7(c) shall be the
average of PUP amounts earned for performance cycles ending on December 31, 2006
and December 31, 2007 (no PUP awards exist for periods ending after December 31,
2007).

1.8        Disability Termination.  The term “Disability Termination” for
purposes of this Agreement shall mean a termination of Executive’s employment
exclusively as a result of an event causing such Executive to become eligible to
receive disability income benefits under SunTrust’s long term disability plan or
any successor to or replacement for such plan.



--------------------------------------------------------------------------------

1.9        Exchange Act.  The term “Exchange Act” for purposes of this Agreement
shall mean the Securities Exchange Act of 1934, as amended.

1.10        FIP.  The term “FIP” for purposes of this Agreement shall mean an
alternative functional incentive plan which provides a short-term bonus or
commissions to certain Executives that are not eligible to participate in the
MIP.

1.11        Good Reason.  The term “Good Reason” for purposes of this Agreement
shall (subject to § 1.11(e)) mean:

(a)        SunTrust or any SunTrust Affiliate after a Change in Control but
before the end of Executive’s Protection Period reduces Executive’s base salary
or opportunity to receive comparable incentive compensation or bonuses without
Executive’s express written consent;

(b)        SunTrust or any SunTrust Affiliate after a Change in Control but
before the end of Executive’s Protection Period reduces the scope of Executive’s
principal or primary duties, responsibilities or authority, without Executive’s
express written consent;

(c)        SunTrust or any SunTrust Affiliate at any time after a Change in
Control but before the end of Executive’s Protection Period (without Executive’s
express written consent) transfers Executive’s primary work site from
Executive’s primary work site on the date of such Change in Control or, if
Executive subsequently consents in writing to such a transfer under this
Agreement, from the primary work site which was the subject of such consent, to
a new primary work site which is outside the “standard metropolitan statistical
area” which then includes Executive’s then current primary work site unless such
new primary work site is closer to Executive’s primary residence than
Executive’s then current primary work site; or

(d)        SunTrust or any SunTrust Affiliate after a Change in Control but
before the end of Executive’s Protection Period fails (without Executive’s
express written consent) to continue to provide to Executive health and welfare
benefits, deferred compensation and retirement benefits, stock option and
restricted stock grants that are in the aggregate comparable to those provided
to Executive immediately prior to the Change in Control; provided, however,

(e)        No such act or omission shall be treated as “Good Reason” under this
Agreement unless:

(1)        (i)    Executive delivers to the Compensation Committee a detailed,
written statement of the basis for Executive’s belief that such act or omission
constitutes Good Reason, (ii) Executive delivers such statement before the later
of (A) the end of the ninety (90) day period which starts on the date there is
an act or omission which forms the basis for Executive’s belief that Good Reason
exists or (B) the end of the period mutually agreed upon for purposes of this §
1.11(e)(1)(ii) in writing by Executive and the Chairman of the Compensation
Committee, (iii) Executive gives the Compensation Committee a thirty (30) day
period after the delivery of such statement to cure the basis for such belief
and (iv) Executive actually submits Executive’s written resignation to the
Compensation Committee during the sixty (60) day period which begins immediately
after the end of such thirty (30) day period if Executive reasonably and in good
faith determines that Good Reason continues to exist after the end of such
thirty (30) day period, or

(2)        SunTrust states in writing to Executive that Executive has the right
to treat such act or omission as Good Reason under this Agreement and Executive
resigns during the sixty (60) day period which starts on the date such statement
is actually delivered to Executive;



--------------------------------------------------------------------------------

(f)        If  (1)  Executive gives the Compensation Committee the statement
described in § 1.11(e)(1) before the end of the thirty (30) day period which
immediately follows the end of the Protection Period and Executive thereafter
resigns within the period described in § 1.11(e)(1), or (2) SunTrust provides
the statement to Executive described in § 1.11(e)(2) before the end of the
thirty (30) day period which immediately follows the end of the Protection
Period and Executive thereafter resigns within the period described in §
1.11(e)(2); then (3) such resignation shall be treated under this Agreement as
if made in Executive’s Protection Period; and

(g)        If Executive consents in writing to any reduction described in §
1.11(a) or § 1.11(b), to any transfer described in § 1.11(c) or to any failure
described in § 1.11(d) in lieu of exercising Executive’s right to resign for
Good Reason and delivers such consent to SunTrust, the date such consent is
delivered to SunTrust thereafter shall be treated under this definition as the
date of a Change in Control for purposes of determining whether Executive
subsequently has Good Reason under this Agreement to resign under § § 3.1 or §
3.6 as a result of any subsequent reduction described in § 1.11(a) or § 1.11(b),
any subsequent transfer described in § 1.11(c) or any subsequent failure
described in § 1.11(d).

1.12        Gross Up Payment.    The term “Gross Up Payment” for purposes of
this Agreement shall mean a payment to or on behalf of Executive which shall be
sufficient to pay (i) any excise tax described in § 9 in full, (ii) any federal,
state and local income tax and social security and other employment tax on the
payment made to pay such excise tax as well as any additional taxes on such
payment and (iii) any interest or penalties assessed by the Internal Revenue
Service on Executive which are related to the payment of such excise tax unless
such interest or penalties are attributable to Executive’s willful misconduct or
negligence.

1.13        Key Employee.    The term “Key Employee” for purposes of this
Agreement shall mean an employee treated as a “specified employee” (as defined
under Code Section 409A(a)(2)(B)(i)) of SunTrust or its affiliates (any member
of its controlled group, as determined under Code Section 414(b), (c), or (m))
as of his or her Separation from Service if SunTrust or any affiliate’s common
stock is publicly traded on an established securities market or otherwise (i.e.,
a key employee (as defined in Code Section 416(i) without regard to paragraph
(5) thereof)). Key Employees shall be determined in accordance with Code
Section 409A using a December 31 identification date. A listing of Key Employees
as of an identification date shall be effective for the 12-month period
beginning on the April 1 following the identification date.

1.14        Key Employee Delay.    The term “Key Employee Delay” for purposes of
this Agreement shall mean the period of delay set forth in § 3.1.

1.15        MIP.     The term “MIP” for purposes of this Agreement shall mean
the SunTrust Banks, Inc. Management Incentive Plan or, if there is any material
change in the terms, operation or administration of such plan following a Change
in Control, any successor to such plan in which Executive is eligible to
participate and which provides an opportunity for a short-term bonus for
Executive which is comparable to the opportunity which Executive had under such
plan before such Change in Control or, if Executive reasonably determines that
there is no such plan in which Executive is eligible to participate but SunTrust
or a parent corporation maintains a short term bonus plan for the benefit of
senior executives which provides for such an opportunity, such other plan as
agreed to by Executive and the Compensation Committee.

1.16        Protection Period.    The term “Protection Period” for purposes of
this Agreement shall (subject to § 1.11(f)) mean the three (3) year period which
begins on a Change in Control.

1.17        PUP.    The term “PUP” for purposes of this Agreement shall mean the
SunTrust Banks, Inc. Performance Unit Plan effective for performance cycles
ending on or before December 31, 2007.

1.18        Restricted Period.    The term “Restricted Period” for purposes of
this Agreement shall mean the period which starts on the date Executive’s
employment by SunTrust or a SunTrust Affiliate terminates under circumstances
which require SunTrust to make the payments and provide the benefits described
in § 3 and which ends on the earlier of (a)(i) the first anniversary of such
termination date for purposes of § 5 and (ii) the second anniversary of such
termination date for all other purposes under this Agreement, or (b) on the
first date following such a termination on which SunTrust either breaches any
obligation to Executive under § 3 or no longer has any obligation to Executive
under § 3.



--------------------------------------------------------------------------------

1.19        Separation from Service or Separates from Service.    The term
“Separation from Service” or “Separates from Service” for purposes of this
Agreement shall mean a “separation from service” within the meaning of Code
Section 409A.

1.20        Severance Period.    The term “Severance Period” for purposes of
this Agreement shall mean the three (3) year period described in § 3.2.

1.21        SunTrust.    The term “SunTrust” for purposes of this Agreement
shall mean SunTrust Banks, Inc. and any successor to SunTrust.

1.22        SunTrust Affiliate.    The term “SunTrust Affiliate” for purposes of
this Agreement shall mean any corporation which is a subsidiary corporation
(within the meaning of Section 424(f) of the Code) of SunTrust but excluding a
corporation which has subsidiary corporation status under Section 424(f) of the
Code exclusively as a result of SunTrust or a SunTrust Affiliate holding stock
in such corporation as a fiduciary with respect to any trust, estate,
conservatorship, guardianship or agency.

1.23        Term.    The term “Term” for purposes of this Agreement shall mean
the period described in § 2.2.

1.24        Trade Secret.    The term “Trade Secret” for purposes of this
Agreement shall mean information, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that:

(a)        derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and

(b)        is the subject of reasonable efforts by SunTrust or a SunTrust
Affiliate to maintain its secrecy.

§ 2. Effective Date and Term

2.1        Effective Date.    This amended and restated Agreement shall be
effective on the date of this Agreement as set forth in the signature section of
this Agreement (the “Effective Date”).

2.2        Term.

(a)        Original Term.    The Term of this Agreement shall be the period
beginning on the Effective Date and ending (subject to § 2.2(b), § 2.2(c) and §
2.2(d)) on the third anniversary of such date.

(b)        Anniversary Date Extensions.    The Term of this Agreement shall
automatically be extended for one additional year effective as of the first
anniversary of the Effective Date and extended for one additional year each
successive anniversary of the Effective Date thereafter unless either Executive
or SunTrust delivers to the other at least 90 days advance written notice before
an anniversary date that there will be no such one year extension as of the next
anniversary date or any anniversary date thereafter.

(c)        Other Extensions.

(1)        If Executive’s Protection Period starts before the Term of this
Agreement (as extended, if applicable, under § 2.2(b)) expires, the Term of this
Agreement shall automatically be extended until the expiration of such
Protection Period.

(2)        If Executive’s employment terminates during Executive’s Protection
Period under the circumstances described in § 3.1, if Executive’s employment
terminates under the circumstances described in § 3.6 before the Term of this
Agreement (as extended, if applicable, under § 2.2(b)) expires, or if this
Agreement is not assigned in accordance with § 10.1, the Term of this Agreement
shall automatically be extended until the earlier of (i) the date Executive
agrees that all



--------------------------------------------------------------------------------

SunTrust’s obligations to Executive under this Agreement have been satisfied in
full or (ii) the date a final determination is made pursuant to § 8 that
SunTrust has no further obligations to Executive under this Agreement.

(d)        Termination Before Change in Control.      Unless § 3.6 applies, this
Agreement automatically terminates upon Executive’s termination of employment
before a Change in Control, and no benefits under this Agreement shall be due or
payable to Executive as a result of such Executive’s termination from SunTrust
or a SunTrust Affiliate.

§ 3. Compensation and Benefits

3.1        General.    If a Change in Control occurs during the Term of this
Agreement and either:

(a)        SunTrust or a SunTrust Affiliate terminates Executive’s employment
without Cause during Executive’s Protection Period; or

(b)        Executive resigns for Good Reason during Executive’s Protection
Period; then

(c)        SunTrust shall pay or provide to Executive the payments and benefits
described below.

(1)        Cash Payment.    SunTrust shall pay Executive three (3) times
Executive’s Current Compensation Package. The amounts payable under this §
3.1(c)(1) (the “Severance Amount”) shall be paid in cash to Executive in a
single lump sum sixty (60) days after Executive’s Separation from Service.
Notwithstanding the foregoing, if Executive is a Key Employee, the Severance
Amount shall be paid in a lump sum on the first day of the seventh month
following the date on which Executive Separates from Service (or, if earlier,
the first day of the month after Executive’s death) (the “Key Employee Delay”).
During the Key Employee Delay, interest shall accrue on the Severance Amount at
the “prime rate” as reported by SunTrust Bank or its successor on the date
Executive Separates from Service or, if such rate is not reported on such date,
such rate as so reported on the last business day before Executive Separates
from Service.

(2)        Stock Options.    Notwithstanding the terms of any plan or agreement
under which an option was granted, each outstanding stock option granted to
Executive by SunTrust shall immediately become fully vested and exercisable on
the date Executive’s employment so terminates and Executive shall be deemed to
continue to be employed by SunTrust for the period described in § 3.4 for
purposes of determining when Executive’s right to exercise each such option
expires; provided, however, in no event shall Executive’s right to exercise the
option extend beyond the earlier of (i) the latest date upon which the option
could have expired by its original terms under any circumstances; or (ii) the
tenth (10th) anniversary of the original date of grant.

(3)        Restricted Stock and Restricted Stock Units.    Any restrictions on
any outstanding restricted or performance stock grants or restricted or
performance stock unit awards, if any, to Executive by SunTrust shall
immediately expire and Executive’s right to such stock or stock units shall be
non-forfeitable notwithstanding the terms of any plan or agreement under which
such grants or awards were made.

(4)        Earned but Unpaid Salary, Bonus and Vacation.    SunTrust shall
promptly pay Executive any earned but unpaid base salary and bonus, shall
promptly pay Executive for any earned but untaken vacation and shall promptly
reimburse Executive for any incurred but unreimbursed expenses which are
otherwise reimbursable under SunTrust’s expense reimbursement policy as in
effect for senior executives immediately before Executive’s employment so
terminates.



--------------------------------------------------------------------------------

(5)        Bonus Award.    Payments under this § 3.1(c)(5) shall reduce any
amounts otherwise payable pursuant to the terms of the MIP or FIP, as
applicable, at the end of the calendar year in which Executive terminates
employment. Notwithstanding anything herein to the contrary, any portion of the
amounts set forth below that have been elected or scheduled to be deferred and
credited under the SunTrust Banks, Inc. Deferred Compensation Plan or any other
nonqualified plan maintained by SunTrust or a SunTrust Affiliate shall not be
paid under this § 3.1(c)(5).

(i)        MIP.    If Executive participates in the MIP, SunTrust shall pay
Executive within thirty (30) days after Executive’s employment terminates a
portion of Executive’s target bonus or, if greater, Executive’s projected bonus
under the MIP for the calendar year in which Executive’s employment terminates,
where (a) Executive’s projected bonus shall be no less than the bonus which
would have been projected under the projection procedures in effect under the
MIP on the date of the Change in Control, and (b) such portion shall be
determined by multiplying such target bonus or, if greater, such projected bonus
by a fraction, the numerator of which shall be the number of days Executive is
employed in such calendar year and the denominator of which shall be the number
of days in such calendar year.

(ii)        FIP.    If Executive was not eligible to participate in the MIP, but
participates in a FIP, SunTrust shall (subject to the exception to this general
rule set forth in § 3.1(c)(5)(iii)) pay Executive within 30 days after
Executive’s employment terminates a portion of Executive’s target bonus or, if
greater, Executive’s projected bonus under the FIP for the calendar year in
which Executive’s employment terminates, where (a) Executive’s projected bonus
shall be no less than the bonus which would have been projected under the
projection procedures in effect under the FIP on the date of the Change in
Control, and (b) such portion shall be determined by multiplying such target
bonus or, if greater, such projected bonus by a fraction, the numerator of which
shall be the number of days Executive is employed in such calendar year and the
denominator of which shall be the number of days in such calendar year.

(iii)        Limitations to FIP.

(A)        No MIP.    If Executive participates in a FIP but not in the MIP, the
payment made to Executive under § 3.1(c)(5)(ii) shall not exceed the payment
which would have been made to Executive if Executive instead had been a
participant in the MIP.

(B)        Determination Rules.    SunTrust shall determine the payment which
would have been made to Executive under § 3.1(c)(5)(i) if Executive had been a
participant in the MIP based on the target bonus or, if greater, the projected
bonus for a MIP participant, or for a class of such participants, whose duties,
responsibilities and compensation match, or most closely match, Executive’s
duties, responsibilities and compensation before a Change in Control.

3.2        Continuing Benefit Coverage.    If Executive’s employment terminates
under the circumstances described in § 3.1 or § 3.6, SunTrust or a SunTrust
Affiliate for the three (3) year period which begins on the date of such
termination of Executive’s employment (the “Severance Period”) shall provide to
Executive medical, dental and life insurance benefits which are similar in all
material respects as those benefits provided under SunTrust’s employee benefit
plans, policies and programs to senior executives of SunTrust who have not
terminated their employment (collectively, the medical and dental benefits
referred to hereinafter as the “Welfare Benefits”). If SunTrust cannot provide
such benefits under SunTrust’s employee benefit plans, policies and programs,
SunTrust either shall provide such benefits to Executive outside such plans,
policies and programs at no additional expense or tax liability to Executive or
shall reimburse Executive for Executive’s cost to purchase such benefits and for
any tax liability for such reimbursements.



--------------------------------------------------------------------------------

To the extent the continuation of the Welfare Benefits under § 3.2 is, or ever
becomes, taxable to Executive and to the extent the Welfare Benefits continue
beyond the period in which Executive would be entitled (or would, but for this
Agreement, be entitled) to continuation coverage under a group health plan of
SunTrust under Code Section 4980B (COBRA) if Executive elected such coverage and
paid the applicable premiums, SunTrust shall administer such continuation of
coverage consistent with the following additional requirements as set forth in
Treas. Reg. § 1.409A-3(i)(1)(iv):

(a)        Executive’s eligibility for Welfare Benefits in one year will not
affect Executive’s eligibility for Welfare Benefits in any other year
(disregarding any limit on the amount of Welfare Benefits that may be reimbursed
during such continuation period);

(b)        Any reimbursement of eligible expenses will be made on or before the
last day of the year following the year in which the expense was incurred; and

(c)        Executive’s right to Welfare Benefits is not subject to liquidation
or exchange for another benefit.

In the event the preceding sentence applies, if Executive’s applicable COBRA
period lasts less than six (6) months and Executive is a Key Employee,
reimbursement for Welfare Benefits shall commence on the first day after the Key
Employee Delay.

3.3        No Interference with Vested Benefits.    If Executive’s employment
terminates under the circumstances described in § 3.1 or § 3.6, Executive shall
have a right to any benefits under any employee benefit plan, policy or program
maintained by SunTrust or any SunTrust Affiliate (other than the MIP or a FIP
and the SunTrust Severance Pay Plan) which Executive had a right to receive
under the terms of such employee benefit plan, policy or program after a
termination of Executive’s employment without regard to this Agreement.

3.4        Additional Age and Service Credit.    If Executive’s employment
terminates under the circumstances described in § 3.1 or § 3.6, Executive shall
be deemed to have been employed by SunTrust throughout Executive’s Severance
Period for purposes of computing Executive’s age and service credit on the date
Executive’s employment so terminates under any deferred compensation or welfare
plan, policy or program (except a plan described in Section 401 of the Code)
maintained by SunTrust or a SunTrust Affiliate in which Executive is a
participant and under which Executive’s benefit, or eligibility for a benefit,
is based in whole or in part on Executive’s age or service, and Executive shall
receive such age and service credit notwithstanding the terms of any such plan,
policy or program.

3.5        No Increase in Other Benefits; No Other Severance Pay.    If
Executive’s employment terminates under the circumstances described in § 3.1 or
§ 3.6, Executive waives Executive’s right, if any, to have any payment made
under this § 3 taken into account to increase the benefits otherwise payable to,
or on behalf of, Executive under any employee benefit plan, policy or program,
whether qualified or nonqualified, maintained by SunTrust or a SunTrust
Affiliate (e.g., there will be no increase in Executive’s qualified pension
benefit or life insurance because of compensation Executive receives under this
Agreement) and, further, Executive acknowledges he has no right to any payment
of severance pay and severance benefits under the SunTrust Banks, Inc. Severance
Pay Plan or any other severance pay plan, policy or program maintained by
SunTrust or a SunTrust Affiliate or under any individual severance agreement or
employment agreement, subject to the condition that SunTrust not be relieved of
any of its obligations to Executive under this § 3 pursuant to § 3.7 or § 3.8.

3.6        Termination in Anticipation of Change in Control.    Executive shall
be treated under § 3.1 as if Executive’s employment had been terminated without
Cause or Executive had resigned for Good Reason during Executive’s Protection
Period if (1)(A) Executive’s employment is terminated by SunTrust or a SunTrust
Affiliate without Cause on or after the date the shareholders of SunTrust
approve any transaction described in §1.3(iii) or §1.3(iv) but before the Change
in Control which results from such approval, or (B) Executive resigns for Good
Reason on or after the date the shareholders of SunTrust approve any transaction
described in §1.3(iii) or §1.3(iv) but before the Change in Control which
results from such approval; (2) such shareholder approval occurs on or after the
date this Agreement becomes effective under § 2; and (3) there is a Change in
Control which results from such



--------------------------------------------------------------------------------

shareholder approval. Executive shall receive the benefits set forth in §§
3.1(c)(1) in a single lump sum following the later of: (x) Executive’s
Separation from Service (with payment in accordance with § 3.1(c)(1)), or
(y) the date of the Change in Control. If the date of the Change in Control is
the later event, payment shall be treated as made upon the lapse of a
substantial risk of forfeiture under Treas. Reg. § 1.409A-3(i)(1)(i) and treated
as paid on the date of such Change in Control.

3.7        Death or Disability.    Executive agrees that SunTrust will have no
obligations to Executive under this § 3 if Executive’s employment terminates
exclusively as a result of Executive’s death or Executive has a Disability
Termination.

3.8        Release.    Executive agrees that SunTrust will have no obligations
to Executive under this § 3 until Executive executes the form of release which
is attached as Exhibit A to this Agreement and, further, will have no further
obligations to Executive under this § 3 if Executive revokes such release.

§ 4. No Solicitation of Customers or Clients

4.1        Restriction.  Executive shall not during the Restricted Period,
directly or indirectly, for himself or herself or on behalf of any Business
Entity (as defined below) other than SunTrust or a SunTrust Affiliate, solicit
or attempt to solicit any Customer for the purpose of marketing, providing,
servicing, or selling, any product or service then marketed, provided, serviced,
or sold by SunTrust or any SunTrust Affiliate in any line of business in
connection with which Executive had Material Contact with such Customer. Nothing
contained in this § 4.1 will prohibit public advertising or public solicitations
(such as television advertisements directed to the general public) of Customers,
potential customers or clients of SunTrust or any SunTrust Affiliate in general
so long as the advertising and solicitations are not specifically directed to
Customers, potential customers or clients of SunTrust or any SunTrust Affiliate.

4.2        Definitions.  For purposes of § 4.1, the following terms shall have
the meanings set forth below:

(a)        Business Entity. The term “Business Entity” shall mean any
individual, partnership, association, corporation, trust, limited liability
company, unincorporated organization, or any other business entity or
enterprise.

(b)        Customer. The term “Customer” shall mean any Business Entity to whom
SunTrust or any SunTrust Affiliate provides any product or service, and with
whom Executive had Material Contact.

(c)        Material Contact. The term “Material Contact” shall mean any
interaction between Executive and any Business Entity that takes place in an
effort to establish, maintain, or further a business relationship on behalf of
SunTrust or any SunTrust Affiliate.

§ 5. Antipirating of Employees

Absent the Compensation Committee’s written consent, Executive will not during
the Restricted Period solicit to employ on Executive’s own behalf or on behalf
of any other person, firm or corporation, any person who was employed by
SunTrust or a SunTrust Affiliate during the term of Executive’s employment by
SunTrust or a SunTrust Affiliate (whether or not such employee would commit a
breach of contract), and who has not ceased to be employed by SunTrust or a
SunTrust Affiliate for a period of at least one (1) year. Nothing contained in
this § 5 will prohibit public advertising or public solicitations (such as
want-ads directed to the general public) of any person employed during such
period by SunTrust or a SunTrust Affiliate in general so long as the advertising
and solicitations are not specifically directed to any employee or former
employee of SunTrust or a SunTrust Affiliate.



--------------------------------------------------------------------------------

§ 6. Trade Secrets and Confidential Information

Executive hereby agrees that Executive will hold in a fiduciary capacity for the
benefit of SunTrust and each SunTrust Affiliate, and will not directly or
indirectly use or disclose, any Trade Secret that Executive may have acquired
during the term of Executive’s employment by SunTrust or a SunTrust Affiliate
for so long as such information remains a Trade Secret.

Executive in addition agrees that during the Restricted Period Executive will
hold in a fiduciary capacity for the benefit of SunTrust and each SunTrust
Affiliate, and will not directly or indirectly use or disclose, any Confidential
or Proprietary Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive was authorized
to have access to such information) during the term of, in the course of, or as
a result of Executive’s employment by SunTrust or a SunTrust Affiliate.

§ 7. Reasonable and Necessary Restrictions and Non-Disparagement

Executive acknowledges that the restrictions, prohibitions and other provisions
set forth in this Agreement, including without limitation the Restricted Period,
are reasonable, fair and equitable in scope, terms and duration; are necessary
to protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Executive covenants that
Executive will not challenge the enforceability of this Agreement nor will
Executive raise any equitable defense to its enforcement. Further, Executive and
SunTrust each agree not to knowingly make false or materially misleading
statements or disparaging comments about the other during the Restricted Period.

§ 8. Arbitration

/s/                        

Initials

Any dispute, controversy or claim arising out of or relating to this Agreement
shall be determined by binding arbitration in accordance with Title 9 of the
United States Code and the applicable set of arbitration rules of the American
Arbitration Association. Judgment upon any award made in such arbitration may be
entered and enforced in any court of competent jurisdiction. All statutes of
limitation which would otherwise be applicable in a judicial action brought by a
party shall apply to any arbitration or reference proceeding hereunder. Neither
SunTrust nor Executive shall appeal such award to or seek review, modification,
or vacation of such award in any court or regulatory agency. Unless otherwise
agreed, venue for arbitration shall be in Atlanta, Georgia. All of Executive’s
reasonable costs and expenses incurred in connection with such arbitration shall
be paid in full by SunTrust promptly on written demand from Executive, including
the arbitrators’ fees, administrative fees, travel expenses, out-of-pocket
expenses such as copying and telephone, court costs, witness fees and attorneys’
fees; provided, however, SunTrust shall pay no more than $50,000 per year in
attorneys’ fees unless a higher figure is awarded in the arbitration, in which
event SunTrust shall pay the figure awarded in the arbitration.

Reimbursement of reasonable costs and expenses under this § 8 shall be
administered consistent with the following additional requirements as set forth
in Treas. Reg. § 1.409A-3(i)(1)(iv): (1) Executive’s eligibility for benefits in
one year will not affect Executive’s eligibility for benefits in any other year;
(2) any reimbursement of eligible expenses will be made on or before the last
day of the year following the year in which the expense was incurred; and
(3) Executive’s right to benefits is not subject to liquidation or exchange for
another benefit. In the event Executive is a Key Employee, reimbursement for
benefits under this § 8 shall commence on the first day after the Key Employee
Delay.

 

      

/s/ Mimi Breeden

Executive’s signature

   

By: SunTrust Banks, Inc.



--------------------------------------------------------------------------------

§ 9. Tax Protection

If SunTrust or SunTrust’s independent accountants determine that any payments
and benefits called for under this Agreement together with any other payments
and benefits made available to Executive by SunTrust or a SunTrust Affiliate
will result in Executive being subject to an excise tax under Section 4999 of
the Code or if such an excise tax is assessed against Executive as a result of
any such payments and other benefits, SunTrust shall make a Gross Up Payment to
or on behalf of Executive as and when any such determination or assessment is
made, provided Executive takes such action (other than waiving Executive’s right
to any payments or benefits) as SunTrust reasonably requests under the
circumstances to mitigate or challenge such tax. Any determination under this §
9 by SunTrust or SunTrust’s independent accountants shall be made in accordance
with Section 280G of the Code and any applicable related regulations (whether
proposed, temporary or final) and any related Internal Revenue Service rulings
and any related case law and, if SunTrust reasonably requests that Executive
take action to mitigate or challenge, or to mitigate and challenge, any such tax
or assessment (other than waiving Executive’s right to any payment or benefit)
and Executive complies with such request, SunTrust shall provide Executive with
such information and such expert advice and assistance from SunTrust’s
independent accountants, lawyers and other advisors as Executive may reasonably
request and shall pay for all expenses incurred in effecting such compliance and
any related fines, penalties, interest and other assessments. Any Gross Up
Payment made to or on behalf of Executive under this § 9 shall be made in
compliance with Code Section 409A and by the end of the year following the year
that the related taxes are remitted to the applicable taxing authority. In the
event Executive is a Key Employee, reimbursement for any expenses and payment of
any Gross Up Payment under this § 9 shall commence on the first day after the
Key Employee Delay. Reimbursement of any expenses incurred and related fines,
penalties, interest and other assessments under this § 9 shall be administered
consistent with the additional requirements set forth in § 8.

§ 10. Miscellaneous Provisions

10.1        Assignment.    This Agreement is for the personal services of
Executive, and the rights and obligations of Executive under this Agreement are
not assignable in whole or in part by Executive without the prior written
consent of SunTrust. This Agreement is assignable in whole or in part to any
successor to SunTrust. However, if SunTrust as part of any Change in Control
transaction fails to assign SunTrust’s obligations under this Agreement to
SunTrust’s successor or such successor fails to expressly agree to such
assignment on or before the Change in Control, SunTrust shall provide to
Executive the benefits described in § 3 of this Agreement upon his or her
Separation from Service at any time. Such benefits shall be paid or provided in
accordance with the terms and requirements set forth in § 3.

10.2        Governing Law.    This Agreement will be governed by and construed
under the laws of the State of Georgia (without reference to the choice of law
principles thereof), except to the extent superseded by federal law.

10.3        Counterparts.    This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

10.4        Headings; References.    The headings and captions used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. Any reference to a section (§) shall
be to a section (§) of this Agreement unless there is an express reference to a
section (§ or Section) of the Code or the Exchange Act, in which event the
reference shall be to the Code or to the Exchange Act, whichever is applicable.

10.5        Amendments and Waivers.    Except as otherwise specified in this
Agreement, this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of SunTrust and
Executive.

10.6        Severability.    Any provision of this Agreement held to be
unenforceable under applicable law will be enforced to the maximum extent
possible, and the balance of this Agreement will remain in full force and
effect.



--------------------------------------------------------------------------------

10.7        Entire Agreement.    This Agreement constitutes the entire
understanding and agreement of SunTrust and Executive with respect to the
matters contemplated in this Agreement, and supersedes all prior understandings
and agreements between SunTrust and Executive with respect to such transactions.

10.8        Notices.    Any notice required hereunder to be given by either
SunTrust or Executive will be in writing and will be deemed effectively given
upon personal delivery to the party to be notified or five (5) days after
deposit with the United States Post Office by registered or certified mail,
postage prepaid, to the other party at the address set forth below or to such
other address as either party may from time to time designate by ten (10) days
advance written notice pursuant to this § 10.8. All such written communication
will be directed as follows:

If to SunTrust:

SunTrust Banks, Inc.

Attention: Chief Executive Officer

303 Peachtree St., NE, 30th Floor

Atlanta, GA 30308

If to Executive, to the most recent address Executive has provided to SunTrust
for inclusion in Executive’s personnel records.

10.9        Binding Effect.    This Agreement shall be for the benefit of, and
shall be binding upon, SunTrust and Executive and their respective heirs,
personal representatives, legal representatives, successors and assigns,
subject, however, to the provisions in § 10.1 of this Agreement.

10.10        Not an Employment Contract.    This Agreement is not an employment
contract and shall not give Executive the right to continue in employment by
SunTrust or a SunTrust Affiliate for any period of time or from time to time.
Moreover, this Agreement shall not adversely affect the right of SunTrust or a
SunTrust Affiliate to terminate Executive’s employment with or without cause at
any time.

IN WITNESS WHEREOF, SunTrust and Executive have entered into this amended and
restated Agreement this 5th day of August 2008, and such date shall be the
Effective Date of this Agreement.

 

SUNTRUST BANKS, INC.

   

    EXECUTIVE

By:

 

/s/ Mimi Breeden

       

Mimi Breeden

     

Title: Corporate Executive Vice President

and Human Resources Director